                 Case 3:19-cv-06051-MAT Document 15 Filed 06/04/20 Page 1 of 9




 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8    PATRICK C.,

 9                                      Plaintiff,               CASE NO. C19-6051-MAT

10              v.
                                                                 ORDER RE: SOCIAL SECURITY
11    ANDREW M. SAUL,                                            DISABILITY APPEAL
      Commissioner of Social Security,
12
                                        Defendant.
13

14          Plaintiff proceeds through counsel in his appeal of a final decision of the Commissioner of

15   the Social Security Administration (Commissioner).               The Commissioner denied Plaintiff’s

16   applications for Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI) after

17   a hearing before an Administrative Law Judge (ALJ). Having considered the ALJ’s decision, the

18   administrative record (AR), and all memoranda of record, this matter is AFFIRMED.

19                                 FACTS AND PROCEDURAL HISTORY

20          Plaintiff was born on XXXX, 1958. 1 He has a high school diploma, and previously worked

21   as a dishwasher, maintenance worker, janitor, greenhouse laborer, and temporary laborer. (AR

22
            1
23              Dates of birth must be redacted to the year. Fed. R. Civ. P. 5.2(a)(2) and LCR 5.2(a)(1).


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 1
                   Case 3:19-cv-06051-MAT Document 15 Filed 06/04/20 Page 2 of 9




 1   375, 400.)

 2            Plaintiff applied for DIB and SSI in November 2016, alleging disability as of December

 3   31, 2010. 2 (AR 159-64.) Those applications were denied and Plaintiff timely requested a hearing.

 4   (AR 248-54, 260-75.)

 5            On July 2, 2018, ALJ Lawrence Lee held a hearing, taking testimony from Plaintiff and a

 6   vocational expert (VE). (AR 130-85.) The ALJ issued a decision finding Plaintiff not disabled on

 7   October 24, 2018. (AR 111-24.) Plaintiff timely appealed. The Appeals Council denied Plaintiff’s

 8   request for review on September 20, 2019 (AR 30-36), making the ALJ’s decision the final

 9   decision of the Commissioner. Plaintiff appealed this final decision of the Commissioner to this

10   Court.

11                                                JURISDICTION

12            The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. § 405(g).

13                                                 DISCUSSION

14            The Commissioner follows a five-step sequential evaluation process for determining

15   whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920 (2000). At step one, it must

16   be determined whether the claimant is gainfully employed. The ALJ found Plaintiff had worked

17   since the alleged onset date, but this work did not rise to the level of substantial gainful

18   employment. (AR 113-14.) At step two, it must be determined whether a claimant suffers from a

19   severe impairment. The ALJ found severe Plaintiff’s hand osteoarthritis, left hand carpal tunnel

20   syndrome, bilateral hip osteoarthritis, cervical spine degenerative disc disease, and lumbar spine

21   degenerative disc disease. (AR 114-16.) Step three asks whether a claimant’s impairments meet

22
              2
23                Plaintiff subsequently amended his alleged onset date to November 30, 2016. (AR 136.)


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 2
                Case 3:19-cv-06051-MAT Document 15 Filed 06/04/20 Page 3 of 9




 1   or equal a listed impairment. The ALJ found that Plaintiff’s impairments did not meet or equal

 2   the criteria of a listed impairment. (AR 116.)

 3          If a claimant’s impairments do not meet or equal a listing, the Commissioner must assess

 4   residual functional capacity (RFC) and determine at step four whether the claimant has

 5   demonstrated an inability to perform past relevant work. The ALJ found Plaintiff capable of

 6   performing medium work with additional limitations: he can frequently handle and finger

 7   bilaterally. He can occasionally climb ladders, ropes, or scaffolds. He can frequently work at

 8   unprotected heights. He can perform work that allows him to change positions every hour from

 9   sitting to standing or from standing to sitting, for up to 10 minutes without being off-task. (AR

10   116.) With that assessment, the ALJ found Plaintiff unable to perform past relevant work. (AR

11   122-23.)

12          If a claimant demonstrates an inability to perform past relevant work, the burden shifts to

13   the Commissioner to demonstrate at step five that the claimant retains the capacity to make an

14   adjustment to work that exists in significant levels in the national economy. With the assistance

15   of the VE, the ALJ found Plaintiff transitioning to other representative occupations, such as

16   laundry worker II, school childcare attendant, metal cut-off saw tender, and linen room attendant.

17   (AR 123-24.)

18          This Court’s review of the ALJ’s decision is limited to whether the decision is in

19   accordance with the law and the findings supported by substantial evidence in the record as a

20   whole. See Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993). Substantial evidence means more

21   than a scintilla, but less than a preponderance; it means such relevant evidence as a reasonable

22   mind might accept as adequate to support a conclusion. Magallanes v. Bowen, 881 F.2d 747, 750

23   (9th Cir. 1989). If there is more than one rational interpretation, one of which supports the ALJ’s

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 3
                Case 3:19-cv-06051-MAT Document 15 Filed 06/04/20 Page 4 of 9




 1   decision, the Court must uphold that decision. Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.

 2   2002).

 3            Plaintiff argues the ALJ erred in discounting the opinion of his treating nurse Megan

 4   Colburn, ARNP. Plaintiff also alleges that his case should be remanded because the ALJ had not

 5   been properly appointed under the Appointments Clause of the United States Constitution at the

 6   time of the hearing. The Commissioner argues that the ALJ’s decision is supported by substantial

 7   evidence and should be affirmed, and that Plaintiff forfeited his Appointments Clause challenge

 8   by not raising it during the administrative proceedings.

 9                                          Ms. Colburn’s opinion

10            Ms. Colburn completed a DSHS form opinion in June 2017 describing Plaintiff’s

11   symptoms and limitations caused by pain in his neck, back, hand, rib, and abdomen, indicating

12   that Plaintiff was limited to performing sedentary work and recommending medication for his

13   neuropathy. (AR 569-73.) The ALJ found Ms. Coburn’s opinion to be inconsistent with Plaintiff’s

14   “unremarkable physical examination findings and benign treatment history.” (AR 121.) The ALJ

15   also found Ms. Coburn’s opinion to be inconsistent with Plaintiff’s refusal to take any pain

16   medication, as well as Plaintiff’s reported ability to complete his activities of daily living, mow

17   most of his large property, and refurbish cars and boats. (AR 121-22.) An ALJ’s reasons to

18   discount a nurse’s opinion must be germane. See Turner v. Comm’r of Social Sec., 613 F.3d 1217,

19   1223-24 (9th Cir. 2010).

20            Plaintiff first argues that the ALJ’s reasons are not germane. First, Plaintiff questions the

21   ALJ’s characterization of Plaintiff’s treatment record as “benign,” pointing to findings postdating

22   Ms. Coburn’s opinion wherein another nurse referred Plaintiff to physical therapy for his

23   osteoarthritis, recommended the use of a rib belt for rib sprain, and referred Plaintiff to a hand

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 4
               Case 3:19-cv-06051-MAT Document 15 Filed 06/04/20 Page 5 of 9




 1   surgeon for carpal tunnel release surgery on the left. Dkt. 12 at 11 (citing AR 701). The treatment

 2   record contains notes from some physical therapy appointments (AR 717-44), but no evidence of

 3   carpal tunnel release surgery. At the administrative hearing, Plaintiff testified that he did not want

 4   to have carpal tunnel surgery unless it was “absolute[ly] necessary[,]” to explain why he had not

 5   followed the surgery recommendation. (AR 163, 167.) He also explained that physical therapy

 6   was helpful, but it revealed a persistent rib problem that was painful to address. (AR 164-65.)

 7          The ALJ’s decision cites many normal or “benign” findings relating to Plaintiff’s normal

 8   gait and range of motion; full strength, sensation and reflexes in arms and legs; negative straight

 9   leg raise tests; and intact dexterity and grip strength bilaterally. (AR 119.) The ALJ also noted

10   that Plaintiff did not use pain medication (id.), even though Ms. Colburn recommended it in her

11   opinion (AR 571). That Plaintiff was also referred to physical therapy and a hand surgeon does

12   not undermine the ALJ’s finding that the Plaintiff’s treatment received was minimal and

13   conservative, and this finding is a valid reason to discount Ms. Colburn’s opinion. See Rollins v.

14   Massanari, 261 F.3d 853, 856 (9th Cir. 2001) (upholding rejection of treating physician’s opinion

15   based on discrepancy between the opinion and the physician’s description of the claimant and

16   prescription of a conservative course of treatment).

17          Furthermore, the ALJ cited activities that he reasonably found to be inconsistent with the

18   limitations described by Ms. Colburn: she opined that Plaintiff was able to lift 10 pounds maximum

19   and frequently lift or carry light articles, and could walk/stand only for brief periods (AR 571), but

20   Plaintiff reported an ability to mow his lawn (a task which he described as taking multiple hours),

21   gather firewood in a wheelbarrow, refurbish boats and cars, shop for groceries, wash his dishes,

22   and manage laundry (AR 150-60). Although Plaintiff argues that his activities do not show he can

23   perform medium-level work (Dkt. 12 at 13-14), that is not the purpose for which the ALJ cited

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 5
               Case 3:19-cv-06051-MAT Document 15 Filed 06/04/20 Page 6 of 9




 1   them, with respect to Ms. Cloburn’s opinion. The ALJ cited Plaintiff’s activities as inconsistent

 2   with Ms. Colburn’s opinion, and all of these activities can be reasonably found to be inconsistent

 3   with the limitations contained within Ms. Coburn’s opinion, which is a valid reason to discount

 4   the opinion. Rollins, 261 F.3d at 856 (affirming an ALJ’s rejection of a treating physician’s

 5   opinion that was inconsistent with the claimant’s level of activity). That these activties could have

 6   been performed in a way that would be consistent with Ms. Colburn’s opinion does not establish

 7   error in the ALJ’s decision. See Morgan v. Comm’r of Social Sec. Admin., 169 F.3d 595, 599 (9th

 8   Cir. 1999) (“Where the evidence is susceptible to more than one rational interpretation, it is the

 9   ALJ’s conclusion that must be upheld.”).

10          Because the ALJ provided valid reasons to discount Ms. Colburn’s opinion, the Court

11   affirms the ALJ’s assessment of that opinion.

12                                          Appointments Clause

13          Article II, Section 2, Clause 2 of the United States Constitution (“the Appointments

14   Clause”) requires that inferior officers be appointed by the president, a court of law, or a head of

15   a department. On June 21, 2018, the United States Supreme Court held that Securities and

16   Exchange Commission (SEC) ALJs are inferior officers subject to the Appointments Clause, and

17   that a timely objection to the invalid appointment of an SEC ALJ must be remedied by a new

18   hearing before a properly appointed ALJ. Lucia v. S.E.C., __ U.S. ___, 138 S.Ct. 2044, 2055

19   (2018) (“‘[O]ne who makes a timely challenge to the constitutional validity of the appointment of

20   an officer who adjudicates his case’ is entitled to relief.” (quoting Ryder v. United States, 515 U.S.

21   177, 182-83 (1995))).

22          In response to Lucia, the Commissioner ratified the appointments of Social Security ALJs

23   on July 16, 2018. See Social Security Ruling (SSR) 19-1p, 2019 WL 1324866, at *2 (Mar. 15,

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 6
              Case 3:19-cv-06051-MAT Document 15 Filed 06/04/20 Page 7 of 9




 1   2019). The Commissioner also issued guidance instructing the Appeals Council to grant requests

 2   for review of decisions predating July 16, 2018, to any claimant who raised an Appointments

 3   Clause challenge either to the Appeals Council or to the ALJ. SSR 19-1p, 2019 WL 1324866.

 4          In this case, the ALJ’s decision was issued on October 1, 2018, after the ALJ’s appointment

 5   had been ratified, but his appointment had not yet been ratified at the time of the hearing on July

 6   2, 2018. Plaintiff contends that “any decision based on a hearing held by an unauthorized person

 7   would be defective[,]” even though the ALJ had been constitutionally appointed by the time of the

 8   decision. Dkt. 12 at 5. Plaintiff also argues that he did not forfeit his Appointments Clause

 9   challenge by not raising it during the administrative proceedings. Dkt. 12 at 5-10. Thus, Plaintiff’s

10   Appointments Clause challenge has two parts: (1) whether a constitutional deficiency in an ALJ’s

11   appointment at the time of the hearing (which is corrected by the time the decision is entered) can

12   give rise to an Appointments Clause challenge; and (2) whether Plaintiff forfeited his

13   Appointments Clause challenge by not raising it during the administrative proceedings.

14          As to the first question, Plaintiff does not cite any authority supporting his assertion that

15   “any decision based on a hearing held by an unauthorized person would be defective.” Dkt. 12 at

16   5. The Court is, however, aware of two cases from outside the Ninth Circuit consistent with that

17   conclusion. See Schaffer v. Saul, 2020 WL 2526938 (W.D. Penn. May 18, 2020); Morris W. v.

18   Saul, 2020 WL 2316598 at *3 (N.D. Ind. May 11, 2020) (“Because the ALJ who oversaw

19   Plaintiff’s hearing was not appointed pursuant to [the Appointments] clause (and even though the

20   ALJ was so appointed before the ALJ’s decision was issued on August 14, 2018), remand is

21   required, and the prescribed remedy is a new hearing before a different ALJ.”). District courts

22   within the Ninth Circuit that have considered similar timelines, wherein ratification of the ALJ’s

23   appointment occurred between the time of the hearing and the entry of the decision, have focused

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 7
                 Case 3:19-cv-06051-MAT Document 15 Filed 06/04/20 Page 8 of 9




 1   on the untimeliness issue (as opposed to the effect of the ratification) in rejecting Appointments

 2   Clause challenges. See Ahmed Dawood Ahmed E.S. v. Saul, 2020 WL 2793678, at *3 n.4 (C.D.

 3   Cal. May 29, 2020); Roland P. v. Saul, 2020 WL 2556349, at *3 n.3 (C.D. Cal. May 20, 2020).

 4           The Court is not persuaded by Plaintiff’s broad assertion that a hearing held by an

 5   unauthorized ALJ would infect a subsequent decision signed after the ALJ’s appointment had been

 6   ratified. Lucia holds that the plaintiff was entitled to relief because he made a timely challenge to

 7   the constitutional validity of the appointment of an officer who “adjudicates his case” (138 S.Ct.

 8   at 2055 (quoting Ryder, 515 U.S. at 182-83 (emphasis added)), but presiding over the hearing does

 9   not constitute adjudicating a Social Security claimant’s case. The non-adversarial hearings held

10   in Social Security cases permit a claimant to provide testimony, and that testimony is considered

11   by the ALJ along with other evidence in the record in rendering a decision, but the adjudication of

12   Plaintiff’s case does not occur during the hearing: instead, it culminates in the ALJ’s written

13   decision.    See, e.g., Hearings, Appeals and Litigation Law Manual I-2-8-5, available at

14   https://www.ssa.gov/OP_Home/hallex/I-02/I-2-8-5.html (last visited June 2, 2020) (holding that

15   an ALJ’s decision is not final until the ALJ signs the decision). Furthermore, as noted above, SSR

16   19-1p creates a procedure applicable to decisions issued before July 16, 2018 (the date on which

17   the Commissioner ratified the appointments of the ALJs) — as opposed to hearings held before

18   that date —which suggests that it is the ALJ’s status on the date of the decision that is relevant for

19   purposes of the Appointments Clause. 3 2019 WL 1324866 at *3.

20
             3
               Admittedly, SSR 19-1p also refers to an ALJ’s authority to “hear and decide” a claim, and
21   characterizes Appointments Clause challenges as questioning whether “the ALJ who presided over the
     claimant’s hearing was properly appointed[.]” 2019 WL 1324866, at *3. But because the procedure set
22   out by SSR 19-1p clearly references only the date of the ALJ’s decision as relevant for purposes of
     evaluating the timeliness of a claimant’s Appointments Clause challenge, the Court focuses on that portion
     of the ruling. The Court is aware that SSRs do not have the force of law, but courts nonetheless defer to
23
     SSRs unless they are plainly erroneous or inconsistent with the Social Security Act or regulations; the

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 8
              Case 3:19-cv-06051-MAT Document 15 Filed 06/04/20 Page 9 of 9




 1          Because the ALJ’s decision represents the adjudication of Plaintiff’s case, and the ALJ’s

 2   appointment had been ratified at the time the decision was entered, the Court finds that Plaintiff

 3   has failed to a raise a valid Appointments Clause challenge to the adjudication of his case.

 4   Accordingly, the Court need not address whether Plaintiff’s challenge was timely raised.

 5                                            CONCLUSION

 6          For the reasons set forth above, this matter is AFFIRMED.

 7          DATED this 4th day of June, 2020.

 8

 9                                                         A
                                                           Mary Alice Theiler
10                                                         United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22
     confusing language used in this SSR does not rise to that level. See Quang Van Han v. Bowen, 882 F.2d
23   1453, 1457 (9th Cir. 1989).


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 9
